Citation Nr: 1512983	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-14 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD) status-post stenting and coronary artery bypass graft (CABG) with scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from July 1985 to July 1989.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his timely filed Substantive Appeal (VA Form 9) dated in May 2013, the Veteran declined an opportunity for a videoconference hearing before the Board.  However, in a VA Form 9 dated in October 2014 he indicated that he desired such a hearing regarding the issue on appeal.  The hearing request appears to have been overlooked when the matter was certified to the Board.  Thus, the claim is remanded to afford the Veteran such a hearing.  38 C.F.R. §§ 20.703, 20.1304 (2014).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a videoconference hearing before the Board at the earliest available opportunity at the Lincoln, Nebraska RO.  Notice in this regard should be sent to the Veteran and his representative as required.





The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




